FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

SLOBODANKA BLAZEVSKA, surviving       
spouse and personal representative
of the Estate of Risto Blazevski,
deceased; ELEONORA BLAZEVSKA,
surviving child of Risto Blazevski,
deceased; DIMITAR BLAZEVSKI,
surviving child of Risto Blazevski,
deceased; DRAGAN BOSKOVIK, as
surviving spouse and personal
representative of the Estate of
Dimka Ilkovka-Boskovik,
deceased, and as guardian of their
minor child Ana Boskovik;
VESELIN BOSKOVIK, surviving child          No. 06-16028
of Dimka Ilkovka-Boskovik,
deceased; BILJANA BOZINOVSKA, as            D.C. No.
                                          CV-05-04191-PJH
surviving spouse and personal                OPINION
representative of the Estate of Ace
Bozinovski, deceased and as
guardian of their two minor
children, Stefan and Andrej
Bozinovski; VESENA IVANOSKA, as
surviving spouse and personal
representative of the Estate of
Branko Ivanovski, deceased and as
guardian of their two minor
children, Marta Ivanovska and
Andrej Ivanovski; MIRJANA
GLAVCIC-KRESTEVSKA, as surviving
spouse and personal representative
                                      


                            3755
3756         BLAZEVSKA v. RAYTHEON AIRCRAFT CO.


of the Estate of Mile Krestevski,       
deceased; VLADIMIR KRESTEVSKI,
surviving child of Mile Krestevski,
deceased; VIOLETA MARKOVSKA, as
surviving spouse and personal
representative of the Estate of
Marko Markovski, deceased;
ZORAN MARKOVSKI; GORAN
MARKOVSKI, surviving children of
Marko Markovski, deceased;
VILMA TRAJKOVSKA, as surviving
spouse and personal representative
of the Estate of Boris Trajkovski,
deceased, and as guardian of their
two minor children, Sara
                                        
Trajkovska and Stefan Trajkovski;
ZLATKA VELINOVA, as surviving
spouse and personal representative
of the Estate of Boris Velinov,
deceased; JOVANCE VELINOV; OLGA
VELINOVA, surviving parent of
Boris Velinov, deceased,
               Plaintiffs-Appellants,
                 v.
RAYTHEON AIRCRAFT COMPANY, a
Kansas Corporation,
                Defendant-Appellee.
                                        
        Appeal from the United States District Court
           for the Northern District of California
        Phyllis J. Hamilton, District Judge, Presiding
              BLAZEVSKA v. RAYTHEON AIRCRAFT CO.                 3757
                   Argued and Submitted
        February 14, 2008—San Francisco, California

                       Filed April 10, 2008

   Before: Dorothy W. Nelson and Michael Daly Hawkins,
    Circuit Judges, and Robert J. Timlin,* Senior Judge.

                 Opinion by Judge D.W. Nelson




   *The Honorable Robert J. Timlin, Senior United States District Judge
for the Central District of California, sitting by designation.
3758       BLAZEVSKA v. RAYTHEON AIRCRAFT CO.


                      COUNSEL

Robert J. Nelson, Lieff, Cabraser, Heimann & Bernstein,
LLP, San Francisco, California, for the appellants.
             BLAZEVSKA v. RAYTHEON AIRCRAFT CO.           3759
Kirk C. Jenkins, Sedgwick, Detert, Moran & Arnold LLP,
Chicago, Illinois, for the appellee.


                         OPINION

D.W. NELSON, Senior Circuit Judge:

   Slobodanka Blazevska and her co-appellants are the family
members of eight Macedonian residents who died in a plane
accident in Bosnia on February 26, 2004. The decedents,
including the Macedonian president, were killed when their
Beechcraft Super King Air 200 crashed into a hilltop. The
plaintiffs brought a wrongful death action against Raytheon,
the manufacturer of the plane. The district court granted sum-
mary judgment for the defendants, holding that plaintiffs’
action was barred by the eighteen-year statute of repose in the
General Aviation Revitalization Act of 1994 (“GARA”). Pub.
L. No. 103 298, 108 Stat. 1552 (codified at 49 U.S.C. § 40101
notes). The plaintiffs appealed, arguing that the presumption
against extraterritoriality precludes GARA’s application in
this case. We affirm the order of the district court granting
summary judgment for appellee Raytheon. The presumption
against extraterritoriality is not implicated in this case, so
GARA bars appellants’ suit.

     FACTUAL AND PROCEDURAL BACKGROUND

   In early 1980, appellee Raytheon Aircraft Company
(“Raytheon”) manufactured a Beech Super King Air 200 Air-
craft in Wichita, Kansas. Around April 4, 1980, Raytheon
sold the aircraft to “The Beechcraft Organization for Central
Europe.” Later that month, the aircraft was delivered to the
Republic of Macedonia, which retained ownership of the
plane until its eventual destruction.

  On February 26, 2004, the aircraft departed Skopje, Mace-
donia, bound for Mostar, Bosnia, with the President of Mace-
3760         BLAZEVSKA v. RAYTHEON AIRCRAFT CO.
donia and his senior advisors aboard. In a thicket of rain and
fog, the plane struck a tree while attempting to land. The acci-
dent killed all nine passengers, including the two co-pilots.
The Aircraft Accident Report, prepared by the Bosnia and
Herzegovina Directorate of Civil Aviation, ultimately attri-
buted the crash to pilot error.

   On October 17, 2005, appellants filed a wrongful death
action against Raytheon. The complaint alleged three causes
of action, all under Macedonian law, claiming the aircraft was
defective and not crashworthy. On November 10, 2005, Ray-
theon filed its answer, denying the allegations and raising a
number of affirmative defenses. Raytheon contended that the
action was barred by GARA’s eighteen-year statute of repose.
The parties agreed to proceed with limited discovery until the
district court resolved the issue of whether GARA applied. On
February 15, 2006, Raytheon filed a motion for summary
judgment, again asserting that GARA required a finding in its
favor. On May 12, 2006, the district court issued an order
granting Raytheon’s motion for summary judgment, holding
that GARA precluded the plaintiffs’ claims. On that same
day, the court entered judgment in favor of Raytheon on all
claims.

                       JURISDICTION

   Federal diversity jurisdiction is proper under 28 U.S.C.
§ 1332(a)(2). Appellants are all Macedonian citizens, appellee
is a Kansas corporation, and the amount in controversy
exceeds seventy-five thousand dollars. This court has jurisdic-
tion to review the final judgment of a district court under 28
U.S.C. § 1291.

                  STANDARD OF REVIEW

  We review de novo a district court’s grant of summary
judgment that was based upon uncontested facts and a dis-
puted construction of a federal statute. Boyd v. United States,
             BLAZEVSKA v. RAYTHEON AIRCRAFT CO.              3761
762 F.2d 1369, 1371 (9th Cir. 1985). We must determine
whether the district court correctly applied the relevant sub-
stantive law. Lively v. Wild Oats Markets, Inc., 456 F.3d 933,
938 (9th Cir. 2006) (“We also review de novo a district
court’s interpretation and construction of a federal statute.”);
Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir.
2004).

                         DISCUSSION

I.   Legal Standard — GARA

   [1] GARA is a statute of repose that limits aircraft manu-
facturers’ liability to eighteen years after an aircraft is deliv-
ered. GARA §§ 2(a), 3(3). In 1994, Congress enacted this
measure to limit the “long tail of liability” imposed upon the
manufacturers of general aviation aircraft. Lyon v. Agusta
S.P.A., 252 F.3d 1078, 1084 (9th Cir. 2001) (citing H.R. Rep.
No. 103-525, pt. I, at 1-4 (1994), as reprinted in 1994
U.S.C.C.A.N. 1638, 1638-41). Congress was “deeply con-
cerned about the enormous product liability costs” suffered by
manufacturers. Id. The pertinent sections of GARA provide:

     Section 2. Time limitations on civil actions against
     aircraft manufacturers.

        (a) In general. — Except as provided in subsection
     (b), no civil action for damages for death or injury
     to persons or damage to property arising out of an
     accident involving a general aviation aircraft may be
     brought against the manufacturer of the aircraft or
     the manufacturer of any new component, system,
     subassembly, or other part of the aircraft, in its
     capacity as a manufacturer if the accident occurred
     —

           (1) after the applicable           limitation
         period beginning on —
3762         BLAZEVSKA v. RAYTHEON AIRCRAFT CO.
              (A) the date of delivery of the aircraft
           to its first purchaser or lessee, if deliv-
           ered directly from the manufacturer; or

              (B) the date of first delivery of the air-
           craft to a person engaged in the business
           of selling or leasing such aircraft . . . .

    Section 3. Other definitions.

    For the purposes of this Act —

    ....

      (3) the term “limitation period” means 18 years
    with respect to general aviation aircraft and the com-
    ponents, systems, subassemblies, and other parts of
    such aircraft . . . .

GARA §§ 2(a), (3)(3).

   [2] The statute bars suits stemming from accidents that
occurred more than eighteen years after the initial transfer of
an aircraft. Lyon, 252 F.3d at 1084 (“If [the accident] occurs
on the day after the GARA period runs, no action whatsoever
is possible.”). The statute acts not just as an affirmative
defense, but instead “creates an explicit statutory right not to
stand trial.” Estate of Kennedy v. Bell Helicopter Textron,
Inc., 283 F.3d 1107, 1110 (9th Cir. 2002).

   The accident at issue here occurred in 2004, more than
eighteen years after appellee delivered the plane to the Mace-
donian government in 1980. Accordingly, Raytheon argues
that GARA bars appellants’ claims. Appellants counter that,
in accord with the the presumption against extraterritoriality,
GARA’s time bar should not apply under the circumstances
of this case.
              BLAZEVSKA v. RAYTHEON AIRCRAFT CO.          3763
II.   The Presumption Against Extraterritoriality

   [3] “The Supreme Court and this court have adhered to the
longstanding principle of American law that legislation is pre-
sumed to apply only within the territorial jurisdiction of the
United States unless the contrary affirmative intention of Con-
gress is clearly expressed.” ARC Ecology v. U.S. Dep’t of the
Air Force, 411 F.3d 1092, 1097 (9th Cir. 2005) (citing EEOC
v. Arabian American Oil Co., 499 U.S. 244, 248 (1991) (here-
inafter “Aramco”)); see also Smith v. United States, 507 U.S.
197, 203-04 (1993) (holding that the presumption applied to
preclude application of the Federal Tort Claims Act’s
(“FTCA”) waiver of sovereign immunity for a claim arising
in Antarctica).

  [4] Under this presumption, a law passed by Congress is
generally assumed to apply only to regulate conduct occurring
within the boundaries of the United States. See Pakootas v.
Teck Cominco Metals, Ltd., 452 F.3d 1066, 1077-79 (9th Cir.
2006); Envtl. Def. Fund, Inc. v. Massey, 986 F.2d 528, 530-31
(D.C. Cir. 1993). The presumption “serves to protect against
unintended clashes between our laws and those of other
nations which could result in international discord.” Aramco,
499 U.S. at 248 (internal quotation marks omitted). In order
to overcome the presumption, a party must show a clear
expression of congressional intent to apply a statute beyond
American soil. Id. at 258.

   In Aramco, the centerpiece of the Supreme Court’s recent
jurisprudence on the presumption, the Court held that Title
VII of the Civil Rights Act of 1964 did not apply to a United
States citizen working for an American company in a foreign
country. Id. at 249. Despite administrative interpretations to
the contrary, the Court held that it must assume that Congress
legislates under the presumption that a statute “is primarily
concerned with domestic conditions.” Id. at 248. The Court
further held that the presumption was not overcome because
Congress did not make a “clear statement” suggesting that
3764         BLAZEVSKA v. RAYTHEON AIRCRAFT CO.
Title VII should apply to conduct occurring in a foreign coun-
try. Id. at 258.

III. Presumption Against Extraterritoriality Does Not Apply
To GARA

   [5] Simply because a case’s factual background involves
some conduct occurring abroad does not mean that every stat-
ute governing the matter is subject to the presumption against
extraterritoriality; a court must first inquire into whether
applying a statute implicates any issue of extraterritoriality.
Massey, 986 F.2d at 531-32. This requires considering the
conduct the statute seeks to regulate. See id.; see also
Pakootas, 452 F.3d at 1077 (“The difference between a
domestic application of United States law and a presump-
tively impermissible extraterritorial application of United
States law becomes apparent when we consider the conduct
that the law prohibits.”). Appellants contend that the conduct
at issue in this case is a tort injury suffered in Macedonia.
Under their logic, the place where the tort claim arises deter-
mines whether the various federal statutes governing a case
are being applied extraterritorially. Appellants’ reasoning
oversimplifies the analysis.

  In Massey, an environmental group brought a suit under the
National Environmental Policy Act (“NEPA”), attempting to
enjoin a federal agency from permitting the incineration of
food waste in Antarctica. 986 F.2d at 529. Writing for the
D.C. Circuit, Chief Judge Mikva stated:

    [T]he presumption against extraterritoriality is not
    applicable when the conduct regulated by the gov-
    ernment occurs within the United States. By defini-
    tion, an extraterritorial application of a statute
    involves the regulation of conduct beyond U.S. bor-
    ders. Even where the significant effects of the regu-
    lated conduct are felt outside U.S. borders, the
    statute itself does not present a problem of extraterri-
             BLAZEVSKA v. RAYTHEON AIRCRAFT CO.           3765
    toriality, so long as the conduct which Congress
    seeks to regulate occurs largely within the United
    States.

Id. at 531 (citing RESTATEMENT (SECOND) OF FOREIGN RELA-
TIONS § 38 (1965)). The court concluded that “NEPA is
designed to control the decisionmaking process of U.S. fed-
eral agencies, not the substance of agency decisions.” Id. at
532. As a result, NEPA regulates domestic conduct because
the federal agency’s decisionmaking process occurs within
the United States. Id. at 533. As summarized by Chief Judge
Mikva, “since NEPA is designed to regulate conduct occur-
ring within the territory of the United States, and imposes no
substantive requirements which could be interpreted to govern
conduct abroad, the presumption against extraterritoriality
does not apply to this case.” Id.

   [6] Here, appellants have failed to show that an application
of GARA would impermissibly regulate conduct that has
occurred abroad. GARA only regulates the ability of a party
to seek compensation from general aviation airplane manufac-
turers in American courts. See GARA § 2(a). It is not a statute
governing the substantive standards involved in tort claims.
GARA merely eliminates the power of any party to bring a
suit for damages against a general aviation aircraft manufac-
turer, in a U.S. federal or state court, after the limitation
period. The only conduct it could arguably be said to regulate
is the ability of a party to initiate an action for damages
against a manufacturer in American courts — an entirely
domestic endeavor. Congress has no power to tell courts of
foreign countries whether they could entertain a suit against
an American defendant. It would be up to any foreign court
to determine whether it wanted to apply GARA to litigation
occurring within its borders. Accordingly, the presumption
against extraterritoriality simply is not implicated by GARA’s
application.

  Appellants attempt to differentiate Massey from the present
case because the former was not a tort action. Appellants
3766           BLAZEVSKA v. RAYTHEON AIRCRAFT CO.
argue that Massey is distinguishable because it depended upon
the conclusion that NEPA is a procedural regulation of a fed-
eral agency rather than a substantive rule of law. This is mis-
leading. Massey did recognize that “NEPA is designed to
control the decisionmaking process of U.S. federal agencies,
not the substance of agency decisions.” Massey, 986 F.2d at
532. But that recognition was not intended to suggest that
there is something meaningful in the distinction between pro-
cedural and substantive laws. Rather, what was determinative
for the D.C. Circuit was the locus of the conduct regulated by
the statute — in that case, the agency’s decisionmaking. See
id. at 533. As the court noted, “[b]ecause the decisionmaking
process of federal agencies take place almost exclusively in
this country and involve the workings of the United States
government, they are uniquely domestic.” Id. at 532. As rea-
soned by Massey, when deciding whether a statute implicates
the presumption against extraterritoriality, courts must deter-
mine whether application of that statute would govern con-
duct occurring abroad. Id. at 533. Appellants have failed to
show that GARA regulates any non-domestic conduct,
because GARA only determines the scope of a manufacturer’s
liability in American courts.

   [7] Appellee’s position finds further support in the only
opinion issued by a federal court to consider explicitly the
application of GARA to an accident that occurred abroad. See
Alter v. Bell Helicopter Textron, Inc., 944 F. Supp. 531 (S.D.
Tex. 1996).1 In Alter, plaintiffs filed a wrongful death action
arising out of a helicopter crash in Israel. Id. at 533. Plaintiffs
argued that GARA did not apply to bar a suit stemming from
  1
    Other courts have held that GARA applies to bar suit in American
courts stemming from foreign accidents, but without expressly discussing
the presumption against extraterritoriality. See Bain ex rel. Bain v. Honey-
well Int’l, Inc., 167 F. Supp. 2d 932, 937 (E.D. Tex. 2001) (GARA bars
tort claims brought by survivors of victim who died in a helicopter crash
in Canada); Campbell v. Parker-Hannifin Corp., 82 Cal. Rptr. 2d 202,
209-10 (Cal. Ct. App. 1999) (GARA barred claim arising out of accident
occurring in Australia).
               BLAZEVSKA v. RAYTHEON AIRCRAFT CO.                    3767
an accident occurring in a foreign country. Id. at 541. The dis-
trict court rejected this argument, noting that all of the cases
applying the presumption against extraterritoriality dealt with
statutes that create a cause of action rather than statutes that
preclude claims. Id. (finding no “authority which holds that a
federal statute barring enforcement of claims in courts of the
United States bars only claims arising within the United
States”).2 The court further pointed out that “[p]laintiff’s
interpretation of GARA would have the anomalous effect of
preventing litigants from bringing an action in the United
States for an accident occurring in the United States while
allowing litigants to bring the same action in the United States
if the accident occurred abroad.” Id. We find this reasoning
persuasive and supportive of our holding that a statute that
does not regulate conduct occurring abroad does not implicate
the presumption against extraterritoriality.

   Our approach is consistent with the case law applying the
presumption against extraterritoriality. Uniformly, the cases
invoke the presumption when applying a statute would have
the effect of regulating specific conduct occurring abroad. See
Sale v. Haitian Ctrs. Council, Inc., 509 U.S. 155, 173-74
(1993) (deportation of aliens from international waters);
Smith, 507 U.S. at 203-04 (federal tort claims arising in Ant-
arctica); Aramco, 499 U.S. at 248-51 (employment discrimi-
nation in Saudi Arabia); Foley Bros. v. Filardo, 336 U.S. 281,
285-86 (1949) (minimum overtime pay provisions for
employees working in Iraq and Iran); United States v. Palmer,
16 U.S. (3 Wheat.) 610 (1818) (anti-piracy laws in interna-
tional waters); ARC Ecology, 411 F.3d at 1097 (environmen-
tal assessment in Philippines); Gushi Bros. Co. v. Bank of
Guam, 28 F.3d 1535, 1542-43 (9th Cir. 1994) (banking regu-
lation in Marshall Islands); Subafilms, Ltd. v. MGM-Pathe
  2
    We emphasize that our decision is not premised on a categorical dis-
tinction between a remedial and defensive statute. Rather, the inquiry goes
to whether a specific statute’s application would effectively regulate con-
duct occurring abroad.
3768         BLAZEVSKA v. RAYTHEON AIRCRAFT CO.
Commc’ns Co., 24 F.3d 1088, 1095-97 (9th Cir. 1994) (en
banc) (copyright infringement in foreign distribution of
films).

   On the other hand, when a statute regulates conduct that
occurs within the United States, the presumption does not
apply. See Pakootas, 452 F.3d at 1077-78 (holding that, since
the Comprehensive Environmental Response, Compensation,
and Liability Act regulates the actual release of hazardous
materials, no issue of extraterritoriality arises when a com-
pany arranged for disposal in Canada of hazardous sub-
stances, but the release itself occurred within the United
States). Here, Congress passed a statute regulating the ability
of a party to bring a suit against a general aviation aircraft
manufacturer in American courts. Following these cases,
GARA itself does not regulate any conduct that occurred
abroad, so the presumption does not apply.

   Despite appellants’ assertions, the Second Circuit’s opinion
in Kollias v. D & G Marine Maintenance, 29 F.3d 67 (2d Cir.
1994), does not compel a contrary result. The Kollias court
grappled with the issue of whether the Longshore and Harbor
Workers’ Compensation Act (“LHWCA”) applied in a suit
brought by an employee injured on the high seas. Id. at 68.
The court held that the presumption did apply, id. at 72, but
that it was overcome by Congress’s clear indication that it
intended for the LHWCA to apply outside the United States.
Id. at 73. Appellants rely on dicta in Kollias noting that all
statutes, “without exception, be construed to apply within the
United States only, unless a contrary intent appears.” Id. at 71.
The court made this statement in response to the defendants’
contention that the presumption against extraterritoriality
should categorically not apply to maritime legislation. Id.
Contrary to appellants’ assertions, our holding will not create
any exception to the presumption. Rather, if a statute does not
regulate conduct occurring abroad, then the presumption
against extraterritoriality is not even implicated. This is
entirely consistent with the Second Circuit’s reasoning in Kol-
             BLAZEVSKA v. RAYTHEON AIRCRAFT CO.          3769
lias, where the court invoked the presumption when the stat-
ute at issue governed conduct that took place in international
waters. See id. at 70-73.

                       CONCLUSION

   For the foregoing reasons, we affirm the district court’s
final judgment.

  AFFIRMED.